Name: Commission Implementing Regulation (EU) 2016/1793 of 10 October 2016 amending Implementing Regulation (EU) 2016/759 as regards the introduction into the Union of gelatine and collagen and treated raw materials for these products from Taiwan (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: economic geography;  international trade;  agricultural policy;  health;  processed agricultural produce;  Asia and Oceania;  trade;  foodstuff;  tariff policy;  animal product
 Date Published: nan

 11.10.2016 EN Official Journal of the European Union L 274/48 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1793 of 10 October 2016 amending Implementing Regulation (EU) 2016/759 as regards the introduction into the Union of gelatine and collagen and treated raw materials for these products from Taiwan (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular Article 8(1) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 11(1) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/759 (3) contains lists of third countries, parts of third countries and territories from which Member States are to authorise the introduction into the Union of certain products of animal origin intended for human consumption, including gelatine and collagen. (2) For gelatine and collagen, Part III of Annex I to Implementing Regulation (EU) 2016/759 divides the species from which gelatine and collagen are derived into four categories. For treated raw materials for the production of gelatine and collagen, Part V of that Annex similarly contains such division. In those Parts, Taiwan is neither listed for imports of gelatine or collagen derived from poultry including ratites and feathered game, nor for imports of treated raw materials for the production of such gelatine or collagen. (3) Taiwan complies with the conditions for being listed for imports into the Union of such gelatine and collagen and for imports of treated raw materials for the production of such gelatine or collagen laid down in Regulation (EC) No 854/2004 and should therefore be included in the relevant list in Annex I to Implementing Regulation (EU) 2016/759. (4) Implementing Regulation (EU) 2016/759 should therefore be amended accordingly. (5) In order to avoid any import disruption after the date referred to in Article 8 of Implementing Regulation (EU) 2016/759, this Regulation should enter into force on the third day after its publication. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Implementing Regulation (EU) 2016/759 is amended as follows: (a) in Part III, Section B is replaced by the following: SECTION B Gelatine and collagen derived from poultry including ratites and feathered game Third countries and territories listed in column 1 of Part 1 of Annex I to Regulation (EC) No 798/2008 and the following countries or territories: COUNTRY ISO CODE COUNTRY/TERRITORY TW Taiwan (b) in Part V, Section B is replaced by the following: SECTION B Treated raw materials from poultry including ratites and feathered game Third countries and territories listed in column 1 of Part 1 of Annex I to Regulation (EC) No 798/2008 and the following countries or territories: COUNTRY ISO CODE COUNTRY/TERRITORY TW Taiwan Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 206. (3) Commission Implementing Regulation (EU) 2016/759 of 28 April 2016 drawing up lists of third countries, parts of third countries and territories from which Member States are to authorise the introduction into the union of certain products of animal origin intended for human consumption, laying down certificate requirements, amending Regulation (EC) No 2074/2005 and repealing Decision 2003/812/EC (OJ L 126, 14.5.2016, p. 13).